COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     William D. Birchfield v. Kendra Jean Birchfield

Appellate case number:   01-21-00655-CV

Trial court case number: 13-DCV-204573

Trial court:             387th District Court of Fort Bend County

       On November 22, 2021, Appellant, William D. Birchfield, filed a “Motion to Extend
Time to Consider Notice of Appeal Timely Filed.” The motion complied with Texas Rules of
Appellate Procedure 10.5(b)(2) and 26.3.
       The certificate of conference indicated appellant made “reasonable attempts to confer[]
with opposing counsel” regarding the motion. Although we held this motion for more than ten
days, Appellee has filed no response. We grant the motion.
       It is so ORDERED.

Judge’s signature: __________/s/ Julie Countiss___________
                             Acting individually


Date: December 9, 2021